                                                   Case 5:17-cv-02514-JGB-SHK Document 316 Filed 09/09/20 Page 1 of 6 Page ID #:6554




                                                            1   AKERMAN LLP
                                                                MICHAEL L. GALLION (SBN 189128)
                                                            2   DAVID VAN PELT (SBN 163690)
                                                                601 West Fifth Street, Suite 300
                                                            3   Los Angeles, California 90071
                                                                Telephone: (213) 688-9500
                                                            4   Facsimile: (213) 627-6342
                                                                Email: michael.gallion@akerman.com
                                                            5   Email: david.vanpelt@akerman.com
                                                            6   COLIN L. BARNACLE (admitted pro hac vice)
                                                                ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                            7   1900 Sixteenth Street, Suite 1700
                                                                Denver, Colorado 80202
                                                            8   Telephone: (303) 260-7712
                                                                Facsimile: (303) 260-7714
                                                            9   Email: colin.barnacle@akerman.com
                                                                Email: adrienne.scheffey@akerman.com
                                                           10
                                                                Attorneys for Defendant
                                                           11   THE GEO GROUP, INC.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                                      UNITED STATES DISTRICT COURT
                                                           13
AKERMAN LLP




                                                                       CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           14
                                                           15   RAUL NOVOA, JAIME CAMPOS                    Case No. 5:17-cv-02514-JGB-SHKx
                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           16   RAMON MANCIA, individually and on           Assigned to Hon. Jesus G. Bernal
                                                                behalf of all others similarly situated
                                                           17
                                                                                Plaintiff,                  DEFENDANT THE GEO GROUP,
                                                           18                                               INC.’S EX PARTE APPLICATION
                                                                      vs.                                   TO SHORTEN TIME AND
                                                           19                                               ADVANCE HEARING ON
                                                                THE GEO GROUP, INC.,                        DEFENDANT'S MOTION TO
                                                           20                                               CONTINUE TRIAL AND
                                                                                Defendant.                  PRETRIAL DATES AND REOPEN
                                                           21                                               DISCOVERY
                                                           22   THE GEO GROUP, INC.,
                                                           23                   Counter-Claimant,          TAC Filed:          September 16, 2019
                                                                      vs.                                  SAC Filed:          December 24, 2018
                                                           24                                              FAC Filed:          July 6, 2018
                                                           25   RAUL NOVOA, JAIME CAMPOS                   Complaint Filed:    December 19, 2017
                                                                FUENTES, ABDIAZIZ KARIM, and               Trial Date:         February 2, 2021
                                                           26   RAMON MANCIA, individually and on
                                                                behalf of all others similarly situated,
                                                           27
                                                                                Counter-Defendant.
                                                           28
                                                                                                        i               Case No. 5:17-cv-02514-JGB-SHKx
                                                                     DEFENDANT'S EX PARTE APPLICATION TO SHORTEN TIME AND ADVANCE HEARING
Case 5:17-cv-02514-JGB-SHK Document 316 Filed 09/09/20 Page 2 of 6 Page ID #:6555




 1   TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
 2
 3         PLEASE TAKE NOTICE that Defendant The GEO Group, Inc. (“GEO” or
 4   "Defendant"), by and through the undersigned counsel, hereby respectfully moves this
 5
 6   Court ex parte for an order granting its Application to Shorten Time and Advance
 7   Hearing on Defendant's Motion to Continue Trial and Pretrial Dates and Reopen
 8
 9   Discovery ("Motion to Continue").
10         GEO seeks ex parte relief due to the impending discovery cutoff deadline of
11
12   September 14, 2020; GEO submits that all Parties would benefit from the Motion to
13   Continue being heard prior to the discovery deadline; GEO therefore submits that the
14
15   Court hear the Motion on September 14, 2020, if that date is not feasible from the
16   Court's perspective, then GEO requests that it be heard on the earliest date available
17
18   thereafter.
19         GEO has requested that Plaintiffs agree to an abbreviated briefing schedule for
20
21   this time-sensitive Motion, but Plaintiffs have refused.
22         This Motion will be based upon this Notice, the attached Memorandum of
23
24   Points and Authorities, Declaration of David Van Pelt, and the pleadings and records
25   on file in the above-entitled action.
26
27         This application is made following the conference of counsel Pursuant to L.R.
28   7-19.1. It is GEO's understanding Plaintiffs oppose this ex parte application.
     Dated: September 9, 2020                         AKERMAN LLP


                                                      By:   /s/ David Van Pelt
                                                            Michael L. Gallion
                                                            David Van Pelt
                                                            Colin L. Barnacle
                                                            Adrienne Scheffey
                                                            Attorneys for Defendant
                                                            THE GEO GROUP, INC.



                                                 ii
           DEFENDANT'S EX PARTE APPLICATION TO SHORTEN TIME AND ADVANCE HEARING
                                                   Case 5:17-cv-02514-JGB-SHK Document 316 Filed 09/09/20 Page 3 of 6 Page ID #:6556




                                                            1                    MEMORANDUM OF POINTS AND AUTHORITIES
                                                            2   I.        INTRODUCTION.
                                                            3             This case involves a nationwide class action involving immigrant detainees,
                                                            4   alleging failure to pay wages and violation of human trafficking statutes in multiple
                                                            5   states.
                                                            6             Due to the complex nature of the dispute, discovery obligations of both sides
                                                            7   that will inevitably push the Parties past the discovery deadline, significant law and
                                                            8   motion practice that will likely consume the Parties for months, and the delays
                                                            9   wrought by COVID-19, a reasonable continuance of the trial date and other pending
                                                           10   dates is critical.
                                                           11             Not only is the continuance imperative, but so also is the need to have the
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Motion to Continue ruled on immediately, in order to resolve copious discovery
                LOS ANGELES, CALIFORNIA 90071




                                                           13   disputes and permit the Parties to move forward with (possibly) a new Scheduling
AKERMAN LLP




                                                           14   Order before the Parties devote additional time to the current one.
                                                           15             GEO filed its Motion to Continue on Friday September 4, 2020. Plaintiffs'
                                                           16   Opposition is due Monday September 14, 2020. The Motion to Continue is currently
                                                           17   scheduled for hearing on October 5, 2020 – well after the September 14, 2020
                                                           18   discovery cutoff deadline. By this Ex Parte Application, GEO respectfully requests
                                                           19   that the Motion to Continue be heard, and related briefing be expedited, to resolve the
                                                           20   issues as promptly as possible and prevent the prejudice to GEO that would result if
                                                           21   the Motion to Continue is not heard before the discovery cut off.
                                                           22             Good cause plainly exists to have the Motion to Continue heard on shortened
                                                           23   time. Not only is the issue time-critical, but the issues relative to a continuance were
                                                           24   briefed just two weeks ago, so Plaintiffs (who were served with the Motion to
                                                           25   Continue last Friday, September 4) can readily finalize and file their Opposition on
                                                           26   shortened time. GEO respectfully requests that the Motion to Continue be heard on
                                                           27   Monday, September 14, 2020., and that the Court adopt the modified schedule
                                                           28   below:
                                                                                                        1                Case No. 5:17-cv-02514-JGB-SHKx
                                                                      DEFENDANT'S EX PARTE APPLICATION TO SHORTEN TIME AND ADVANCE HEARING
                                                   Case 5:17-cv-02514-JGB-SHK Document 316 Filed 09/09/20 Page 4 of 6 Page ID #:6557




                                                            1
                                                                Event                          Current Date                    Proposed Date
                                                            2
                                                                Hearing on Defendant's         Monday, October 5, 2020         Monday, September 14,
                                                            3   Motion to Continue Trial                                       2020
                                                                and Pretrial Dates and
                                                            4   Reopen Discovery
                                                                Plaintiff's Deadline to file   Monday, September 14,           Friday, September 11,
                                                            5   opposition to Defendant's      2020                            2020
                                                                Motion to Continue
                                                            6
                                                            7
                                                                II.     LEGAL ARGUMENT
                                                            8
                                                                        A.    Good Cause Exists for the Motion to be Heard on Shortened Time.
                                                            9
                                                                        The Court may grant ex parte relief upon a showing of “good cause.” Mission
                                                           10
                                                                Power Engineering Co. v Continental Cas., 883 F. Supp. 488, 492 (C.D. Cal. 1995).
                                                           11
                                                                Further, an ex parte application is particularly appropriate where "a party seeks a
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                routine procedural order that cannot be obtained through a regularly noticed motion
                                                           13
AKERMAN LLP




                                                                (i.e., to file an overlong brief or shorten the time within which a motion may be
                                                           14
                                                                brought).” Horne v. Wells Fargo Bank, N.A., 969 F. Supp. 2d 1203, 1205 (C.D. Cal.
                                                           15
                                                                2013). The issuance of an order to expedite is especially warranted in cases of
                                                           16
                                                                “temporal urgency” such as this. See Mission Power Eng’g Co. v. Continental
                                                           17
                                                                Casualty Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995).
                                                           18
                                                                        GEO's Ex Parte Application is necessary in light of the looming deadlines in
                                                           19
                                                                the case that will prejudice GEO (indeed, both Parties) if the Motion to Continue is
                                                           20
                                                                not heard before the noticed hearing date of October 5, 2020. For example, the
                                                           21
                                                                current deadline to hold the mandatory settlement conference is October 12, 2020,
                                                           22
                                                                scarcely a week after the Motion to Continue is set to be heard. The deadline for
                                                           23
                                                                filing dispositive motions is currently October 4, 2020, a day before the current
                                                           24
                                                                hearing date. The prejudice that will be visited upon the Parties if the status of the
                                                           25
                                                                current Scheduling Order is not resolved immediately, is obvious.
                                                           26
                                                                        By the same token, Plaintiffs will not suffer any prejudice if the Motion to
                                                           27
                                                                Continue is heard on an expedited basis. Plaintiffs’ counsel was and is well aware of
                                                           28
                                                                the issues presented in the Motion to Continue, which was served on Plaintiffs on
                                                                                                        2                Case No. 5:17-cv-02514-JGB-SHKx
                                                                      DEFENDANT'S EX PARTE APPLICATION TO SHORTEN TIME AND ADVANCE HEARING
                                                   Case 5:17-cv-02514-JGB-SHK Document 316 Filed 09/09/20 Page 5 of 6 Page ID #:6558




                                                            1   Friday September 4, 2020. Moreover, the Motion to Continue raises many of the
                                                            2   same arguments which were already briefed by Plaintiffs in response to GEO's Ex
                                                            3   Parte Continuance, filed with the Court on August 21, 2020. (Van Pelt Decl. ¶ 6.)
                                                            4   Plaintiffs can hardly claim prejudice in filing their Opposition to the Motion to
                                                            5   Continue on Friday, September 11, as opposed to Monday, September 14, in response
                                                            6   to a motion that is similar to one that they opposed less than two weeks ago.
                                                            7          B.     GEO Has Tried in Vain to Negotiate with Plaintiffs
                                                            8          In denying GEO's Ex Parte Continuance, the Court ordered the parties to "meet
                                                            9   and confer" regarding the Court's Scheduling Order and "file a properly noticed
                                                           10   motion." (Van Pelt Decl. ¶ 3.)
                                                           11          Despite several attempts to meet and confer, the Parties were unable to reach
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   agreement regarding an appropriate modification of the Scheduling Order.
                LOS ANGELES, CALIFORNIA 90071




                                                           13   Specifically, in addition to not agreeing to any change to the September 14 discovery
AKERMAN LLP




                                                           14   deadline (and no change to any deadlines in the case except for a two-week extension
                                                           15   on the date for hearing dispositive motions), Plaintiffs would not agree to any type of
                                                           16   abbreviated briefing schedule, necessitating this Ex Parte Application, (Van Pelt
                                                           17   Decl. ¶ 5.)
                                                           18          GEO asked Plaintiffs to agree to a mutually acceptable briefing schedule, and
                                                           19   Plaintiffs refused. Given the rapidly approaching deadlines in this action, GEO cannot
                                                           20   wait until October 5 to have its Motion to Continue heard. GEO was diligent in its
                                                           21   efforts to obtain a continuance prior to seeking ex parte relief. At this point, GEO has
                                                           22   no choice but to do so.
                                                           23          GEO's Ex Parte Application should be granted, and its Motion to Continue
                                                           24   heard on shortened time.
                                                           25   III.   CONCLUSION
                                                           26          In light of the impending close of discovery, the prejudice certain to impact
                                                           27   GEO if it is forced to continue on the current schedule, and the potential waste of the
                                                           28   Court's resources that may result if resolution of the Motion to Continue is delayed,
                                                                                                         3                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT'S EX PARTE APPLICATION TO SHORTEN TIME AND ADVANCE HEARING
                                                   Case 5:17-cv-02514-JGB-SHK Document 316 Filed 09/09/20 Page 6 of 6 Page ID #:6559




                                                            1   GEO respectfully asks this Court to hear its Motion to Continue on an expedited
                                                            2   schedule. Specifically, GEO requests that the Court set the impending deadlines in
                                                            3   accordance with the following:
                                                            4
                                                            5   Event                            Current Date                  Proposed Date
                                                            6   Hearing on Defendant's           Monday, October 5, 2020       Monday, September
                                                                Motion to Continue Trial and                                   14, 2020
                                                            7   Pretrial Dates and Reopen
                                                                Discovery
                                                            8
                                                                Plaintiff's Deadline to file     Monday, September 14,         Friday, September 11,
                                                            9   opposition to Defendant's        2020                          2020
                                                                Motion
                                                           10
                                                           11
                                                                        The above modifications are necessary to prevent the continued prejudice and
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                harm that GEO will suffer if the current schedule is not modified to allow an
                                                           13
AKERMAN LLP




                                                                extension of the discovery cutoff deadline and other dates in this matter. Accordingly,
                                                           14
                                                                GEO respectfully requests the Court grant this Ex Parte Application.
                                                           15
                                                           16
                                                                Dated: September 9, 2020                    AKERMAN LLP
                                                           17
                                                                                                            By:    /s/ David Van Pelt
                                                           18                                                      Michael L. Gallion
                                                           19                                                      David Van Pelt
                                                                                                                   Colin L. Barnacle
                                                           20                                                      Adrienne Scheffey
                                                                                                                   Attorneys for Defendant
                                                           21                                                      THE GEO GROUP, INC.
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                        4                Case No. 5:17-cv-02514-JGB-SHKx
                                                                      DEFENDANT'S EX PARTE APPLICATION TO SHORTEN TIME AND ADVANCE HEARING
